Appeal Dismissed and Memorandum Opinion filed August 2, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00435-CV

     OLUWAYEMISI ADEOYE AND ANTHONY ADEOYE, Appellants
                                         V.
      EAGLEWOOD HOMEOWNERS ASSOCIATION INC., Appellee

                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-212484

                  MEMORANDUM OPINION

      This is an attempted appeal from an order signed May 7, 2018 denying
appellants’ motion to dismiss for want of prosecution. Generally, appeals may be
taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001). Appellate courts have jurisdiction to consider immediate appeals of
interlocutory orders only if a statute explicitly provides appellate jurisdiction. CMH
Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011); Fleming & Associates, L.L.P. v.
Kirklin, 497 S.W.3d 458, 460 (Tex. App.—Houston [14th Dist.] 2015, pet. denied).
Because there is no specific statutory authorization, an interlocutory appeal is not
permitted in this situation. See In re Conner, 458 S.W.3d 532, 535 (Tex. 2015)
(granting mandamus relief after finding relator had no adequate remedy by appeal
to challenge the denial of a motion to dismiss).

      On June 19, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before July 5, 2018.
See Tex. R. App. P. 42.3(a). No response was filed.

      Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




                                          2